Exhibit 10.27 SECURITY AGREEMENT THIS SECURITY AGREEMENT (“ Agreement ”) is made as of this 31 st day of July, 2013, but made effective as of September 1, 2013, by and between CYCLONE POWER TECHNOLOGIES, INC. , a Florida corporation (the “ Company ”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP , a Cayman Islands limited partnership (the “ Secured Party ”). RECITALS WHEREAS , pursuant to a Securities Purchase Agreement dated of even date herewith between Company and the Secured Party (the “ Purchase Agreement ”), Company has agreed to issue to the Secured Party and the Secured Party has agreed to purchase from Company certain senior secured, convertible, redeemable debentures (the “ Debentures ”), as more specifically set forth in the Purchase Agreement; and WHEREAS , in order to induce the Secured Party to purchase the Debentures, the Company has agreed to execute and deliver to the Secured Party this Agreement for the benefit of the Secured Party and to grant to Secured Party an unconditional, continuing, first priority security interest in all of the assets and property of the Company (subject only to the Permitted Encumbrances) to secure the prompt payment, performance and discharge in full of all of Company’s Obligations; NOW, THEREFORE , in consideration of the mutual covenants and agreements of the parties hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties each intending to be legally bound, hereby do agree as follows: 1.
